24 So. 3d 584 (2009)
Timothy McTIGUE, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D09-3391.
District Court of Appeal of Florida, Fourth District.
September 16, 2009.
Lewis K. Hanna of Lewis K. Hanna, P.A., Boca Raton, for petitioner.
No appearance required for respondent.
PER CURIAM.
Denied. Velasquez v. State, 9 So. 3d 22 (Fla. 4th DCA 2009). See also Dennis v. State, 17 So. 3d 305 (Fla. 4th DCA 2009); Govoni v. State, 17 So. 3d 809 (Fla. 4th DCA 2009). We certify that this decision conflicts with Peterson v. State, 983 So. 2d 27 (Fla. 1st DCA 2008).
TAYLOR, HAZOURI and CIKLIN, JJ., concur.